Citation Nr: 0633855	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  99-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement for service connection for fatigue, to include as 
due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to December 
1991.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia.  In January 2001, September 2004, and 
August 2005 the Board remanded the case for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

In the August 2005 remand, the Board referred the veteran's 
claim regarding his child who was born with spina bifida to 
the RO for appropriate development.  It appears no action has 
been taken on this matter since the remand.  Accordingly, the 
matter is again referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's fatigue was not manifested during service or 
otherwise shown to be causally or etiologically related to 
service, including service in the Persian Gulf during the 
Persian Gulf War, and is due to a known clinical diagnosis.  


CONCLUSION OF LAW

The criteria to establish service connection on either a 
direct basis, or due to undiagnosed illness, for fatigue have 
not been met. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  

VA is authorized to compensate any Persian Gulf veteran 
suffering from a qualifying chronic disability that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more within a presumptive period, as 
determined by the Secretary, following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  A qualifying chronic disability is a chronic disability 
resulting from (A) an undiagnosed illness, (B) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (C), 
any diagnosed illness that the Secretary determines in 
regulation prescribed under subsection 38 U.S.C. § 1117(d) 
warrants a presumption of service connection.  38 U.S.C. § 
1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2006).  

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  However, chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2006).  There must be objective 
indications of chronic disability, and this includes "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. § 
3.317(a)(3) (2006).  A disability is considered chronic if it 
has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period. 38 C.F.R. § 3.317(a)(4) (2006).

The veteran claims he has fatigue which prevents him from 
performing as successfully as he would like in his job.  His 
wife also submitted a statement contending the veteran has 
displayed a lack of energy since his discharge from service.  
In a February 1999 rating decision, service connection was 
denied because the veteran's fatigue was not shown to be 
incurred in or aggravated by service. 

A review of the files shows that the service medical records 
contain no reference to fatigue.  The veteran was first 
examined by VA in August 1997.  At that time he complained 
that he had lost some degree of energy since his return from 
Saudi Arabia in 1991.  The impressions included feelings of 
fatigue and tiredness of unknown origin.  The examiner 
commented that he could see no medical reason to which he 
could attribute to this syndrome.  

The veteran was afforded another VA examination in March 
2001.  The examiner provided diagnoses that included chronic 
fatigue syndrome with normal examination.   She commented 
that it was her professional opinion that there are no 
historical, physical, of laboratory findings to warrant any 
diagnosis of fatigue syndrome.  She also noted that the 
veteran had a history of progressive snoring and a clinical 
finding of a very small oropharynx.  She states that both of 
these findings support a probable diagnosis of obstructive 
sleep apnea which can produce progressive fatigue if left 
untreated.  The veteran was advised to see a private medical 
doctor regarding evaluation for obstructive sleep apnea.  The 
examiner noted that if obstructive sleep apnea is confirmed 
then it would be this physician assistant's opinion that 
[service connection] would not be warranted because [the 
veteran's fatigue] would not be related to Persian Gulf War.  

The case was remanded by the Board in September 2004 for 
another examination and opinion, and again in August 2005 to 
obtain an addendum to an incomplete VA examination report 
dated in October 2004.  These reports show the following: the 
veteran has been diagnosed sleep apnea which was confirmed on 
sleep study.  It was determined that his sleep apnea is the 
cause of his chronic fatigue.  These opinions were provided 
after examination and testing of the veteran.  The claims 
file was reviewed and the first examiner agreed with an 
earlier report that the veteran had a very small oropharynx.  
He also noted very large tonsils and a short neck.  He 
reported that the veteran was obese and had worked a swing 
shift for the past 6 years.  Based upon these findings he 
thought the veteran was suffering more from sleep apnea and 
ordered the sleep study which confirmed that this was the 
cause of the veteran's chronic fatigue.  

The Board has thoroughly reviewed all the evidence of record 
and finds that entitlement to service connection for fatigue, 
to include as a disability due to an undiagnosed illness, is 
not warranted.  The medical evidence shows that the veteran's 
fatigue symptoms are due to his sleep apnea and there is no 
medical evidence contradicting this finding.  Therefore, the 
provisions authorizing presumptive service connection for 
disabilities due to undiagnosed illness are not applicable to 
the facts of this case.  The service medical records are 
absent of complaints of fatigue.  The post-service medical 
evidence includes no evidence linking fatigue to service.  
For these reasons, service connection for the veteran's 
fatigue is denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has a fatigue 
disorder related to service.  The veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in September 2004, March 2004, and April 2003.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statements of the Case, and has been informed of 
the evidence considered, the pertinent laws and regulations, 
and the rationale for the decision reached in denying the 
claim.  The veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Additionally, it is noted that while the RO failed to comply 
with the Board's August 2005 remand order by notifying the 
veteran of the pertinent provisions of 38 C.F.R. §§ 19.35, 
19.35, and 20.1304(a) (2004), the Board finds an August 2004 
letter from the RO to the veteran had satisfied this 
notification obligation.  For all of these reasons, the Board 
finds that duty to notify and duty to assist have been 
satisfied.  


ORDER

Service connection for fatigue, to include as due to an 
undiagnosed illness is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


